DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
1. Claims 1-20 are examined in the instant application.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 9-11 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
	Claims 9-11 are unclear. Claim 9 recites the phrase “the edit region” when depending from claim 1 (claim 10 depends from 9 and claim 11 depends from 10). However, there are two edit regions recited in claim 1, a PEH region and a nick-to-edit region. Thus, it is not clear which “edit region” is being limited to the specific range of nucleotides in length set forth in claims 9-11.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-19 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Anzalone et al. (WO 2020/191153 A1, published 9/24/2020).
Claim Interpretation: the specification defines the term “CF editing cassette” on pg. 28 parag. 126 as “a nucleic acid molecule comprising a coding sequence for transcription of two gRNAs, wherein each gRNA sequence is covalently linked to a coding sequence for transcription of a repair template, to effect editing in a nucleic acid-guided nickase/reverse transcriptase fusion system.”. However, it is interpreted that the “Prime Editor” (PE) system taught by Anzalone et al. below encompasses the claimed CF editing cassettes.
Regarding claim 1, Anzalone et al. teach a method of nucleic acid-guided/reverse transcriptase fusion editing of a target locus in a genome of a live cell using two CF expression constructs, i.e. editing cassettes (parags. 206, 421, 713-714, 724-725, 754 and Fig. 1J).
Specifically, Anzalone teaches the structure of a Prime Editor gRNA (PEgRNA) (Fig 27).  
Anzalone teaches the PEgRNA comprises a 3’ extension arm containing a “primer binding site”, which corresponds to a primer binding region which binds to a nicked target DNA (Fig 27, Fig 1A.1).  
Anzalone teaches the 3’ extension arms of the PEgRNA also contains a “edit template”, which corresponds to “a nick-to-edit region (Fig 27, Fig 1A.1).  
Anzalone teaches the 3’ extension arms of the PEgRNA also contains a “homology arm”, which corresponds to “a region of post-edit homology” (PEH) (Fig 27, Fig 1A.1).  
Anzalone teaches the PEgRNA comprises a gRNA at the 5’ end, which comprises a spacer sequence, which corresponds to “a guide sequence” and a gRNA core, which corresponds to “a scaffold region” (Fig 27 and parags. 0259-0261, 0263-0264).  
Anzalone also teaches the PEgRNA are used for target-primed reverse transcription used with CRISPR/Cas-nickase gene editing (parag. 0011, Fig 1A.1).
	Regarding claim 2, Anzalone teaches that expression constructs can comprise optimizations to prevent re-nicking of a target locus (parags. 812 and 829).
Regarding claims 3-5, Anzalone teaches that the nick to edit region is 20 nucleotides in length (pg. 106 line 2).
	Regarding claims 6-8, Anzalone teaches that the region of complementarity is from 15-100 nucleotides long (parag. 661).
	Regarding claims 9-11, Anzalone teaches that the editing region can be from 4 to more than 100 base pairs in length (parag. 8).
	 Regarding claim 12-14, Anzalone teaches that the post-edit homology region (i.e. homology arm) can have a length of 13 nucleotides (parag. 858).
	Regarding claims 15-17, Anzalone teaches that the edit can be a single base swap, an insertion or a deletion (pg. 25 parag. 95 lines 5-8).
	Regarding claims 18 and 19, Anzalone teaches that the edit can be a coding or non-coding region in the target locus (parag. 222).
	Thus the teachings of Anzalone clearly anticipate claims 1-19.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1 and 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Anzalone et al. (WO 2020/191153 A1, published 9/24/2020) in view of Mijts et al. (US 10,883,095 B1, issued 1/5/2021).
	Anzalone et al. are relied upon above in teaching the method of claim 1.
	Anzalone does not teach:
	(i) using the MAD2007 nickase.

	(i) Regarding the MAD2007 nickase, Mijts et al. teach (emphasis added):
“The ability to make precise, targeted changes to the genome of living cells has been a long-standing goal in biomedical research and development. Recently, various nucleases have been identified that allow manipulation of gene sequence; hence, gene function. These nucleases
include nucleic acid-guided nucleases. The range of target sequences that nucleic acid-guided nucleases can recognize, however, is constrained by the need for a specific PAM to be
located near the desired target sequence. PAMs are short nucleotide sequences recognized by a gRNA/nuclease complex where this complex directs editing of the target sequence. The precise PAM sequence and PAM length requirements for different nucleic acid-guided nucleases
vary; however, PAMs typically are 2-7 base-pair sequences adjacent or in proximity to the target sequence and, depending on the nuclease, can be 5' or 3' to the target sequence. Engineering nucleic acid-guided nucleases or mining for new nucleic acid-guided nucleases may provide nucleases with altered PAM preferences and/or altered activity or fidelity; all changes that may increase the versatility of a nucleic acid-guided nuclease for certain editing tasks.
There is thus a need in the art of nucleic acid-guided nuclease gene editing for novel nucleases with varied PAM preferences, varied activity in cells from different organisms
such as mammals and/or altered enzyme fidelity. The novel MAD-series nucleases described herein satisfy this need.” (col. 1 lines 22-47).
	Mijts continues regarding these novel nucleases: 
“it often can be difficult to target edits with the precision that is necessary for genome editing. It has been found that nucleases can recognize some PAMs very well (e.g., canonical PAMs), and other PAMs less well or poorly (e.g., non-canonical PAMs). Because the mined MAD-series nucleases disclosed herein may recognize different PAMs, the mined MAD-series
nucleases increase the number of target sequences that can be targeted for editing; that is, mined MAD-series nucleases decrease the regions of "PAM deserts" in the genome. Thus, the mined MAD-series nucleases expand the scope of target sequences that may be edited by increasing the number (variety) of PAM sequences recognized.” (col. 10 lines 25-37).
Mijts continues to teach that MAD2007 is one of the novel nucleases with varied PAM preferences and/or varied activity in mammalian cells (col. 1 line 65 bridge col. 2 lines 1-7).
	Thus at the time of filing the ordinary artisan would have found it prima facie obvious to combine the teachings of Anzalone regarding a method of nucleic acid guided nickase/reverse transcriptase fusion editing with the teachings of Mijts regarding an improved nuclease to arrive at the claimed invention.
	One of ordinary skill in the art would have been motivated to make such a combination since Mijts teaches that MAD2007 nuclease expands the scope of target sequences that may be edited by increasing the number of PAM sequences recognized.
	There would have been a reasonable expectation of success that the MAD2007 nuclease could be used in the method of Anzalone since Mijts teaches that MAD2007 nuclease is designed to recognize a broader range of PAM sequences.
	Thus the cited art provides the requisite teachings and motivations to make and use the invention as claimed.

Conclusion
No claims are allowed.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DAVID A MONTANARI whose telephone number is (571)272-3108. The examiner can normally be reached M-Tr 8-6.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Peter Paras can be reached on 571-272-4517. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/DAVID A MONTANARI/Examiner, Art Unit 1632